 Case 2:19-cr-20083-SHL Document 98 Filed 04/09/21 Page 1 of 6                 PageID 215




                     IN THE UNITED STATES DISTRICT COURT
                   FORE THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
              Plaintiff,                           )      Case No. 2:19-CR-20083(SHL)
                                                   )
vs.                                                )
                                                   )
JAMES LITTON                                       )
                                                   )
              Defendant.                           )


 GOVERNMENT’S OMNIBUS RESPONSE TO DEFENDANT’S MOTIONS IN LIMINIE
______________________________________________________________________

       The United States hereby respectfully opposes Defendant James Litton’s (the

“Defendant’s”) five (5) Motions in Limine, seeking to exclude certain witness testimony

and evidence (Dkt. 93-97):

                                        Motion in Limine 1

       Citing Federal Rules of Evidence 801 and 403, Defendant’s first motion in limine

seeks to exclude testimony that a potential witness was “told by staff at [Get Well Family

Medicine where she and James Litton worked] that pharmacies called and said they

wouldn’t fill any prescriptions written by Litton” and testimony as to what other patients

said concerning allegations of Litton taking their pills during pill counts.

       The government does not intend to seek to introduce impermissible hearsay, but

may introduce statements that are either non-hearsay during trial or those that fall within

an exception to the rule against hearsay. “[T]he hearsay rule bans in-court repetition of

extra-judicial utterances only when they are offered to prove the truth or falsity of their


                                               1
 Case 2:19-cr-20083-SHL Document 98 Filed 04/09/21 Page 2 of 6                PageID 216




contents. The rule does not apply to statements offered merely to show that they were

made.” United States v. Gibson, 675 F.2d 825, 833–34 (6th Cir. 1982). The complained-

of statements, if offered at all, would only potentially arise for non-hearsay purposes or

under an exception to the rule. For example, if a witness confronted James Litton

regarding certain allegations, those statements would not be introduced for their truth, but

may be introduced for various permissible purposes including the fact that James Litton

was told about these issues; that is, their effect on the defendant and his knowledge of

such allegations.

       Moreover, any concern regarding substantial prejudice under Rule 403 could be

addressed by a limiting instruction, specifically informing the jury about the purpose of the

statements. See, e.g., United States v. Perry, 438 F.3d 642, 649 (6th Cir. 2006) (where

evidence of defendant’s participation in a subsequent bank robbery was not sufficiently

prejudicial to render it inadmissible. Prior to the admission of the evidence, the district

court gave the jury an appropriate limiting instruction, which it repeated throughout trial).

                                    Motion in Limine 2

       In Defendant’s second motion in limine, relying on Rule 702, he argues against the

government introducing expert testimony regarding Amy Smith. Notably, the government

has not noticed Ms. Smith as an expert. Amy Smith, a potential witness who worked with

billing during the indictment period, may, however, provide non-expert opinions under

Rule 701. Under Federal Rule of Evidence 701, witness opinion testimony is limited to

testimony that is, “rationally based on the witnesses perception; helpful to clearly




                                              2
  Case 2:19-cr-20083-SHL Document 98 Filed 04/09/21 Page 3 of 6                  PageID 217




understanding the witness’s testimony or determining a fact in issue; and not based on

scientific, technical, or other specialized knowledge within the scope of 702.”

       Here, Litton is charged with health care fraud and, as the defense points out, Smith

may be considered an unindicted co-conspirator. Her raw knowledge of the rules and

regulations regarding billing in a medical office, as they relate to the care provided, are

directly relevant to the charges against Litton, and would be useful to the jury. Moreover,

testimony about the same without providing an opinion about whether Litton was in

compliance with them, for example, is not expert testimony. See, e.g., United States v.

Hilst, No. 07-10079-01-WEB, 2007 WL 9717579, at *12 (D. Kan. Oct. 19, 2007)

(discussing testimony of the government DEA Diversion Investigator, who would explain

the regulations and statutes relating to dispensing of controlled substances under federal

law, and her job and the job of the Diversion office, and reasoning, “[t]o the extent this

witness merely explains the relevant legal background and the purpose of the Diversion

office, the court concludes that such testimony likely falls under Rule 701 rather than 702”

if not providing an opinion).

       In addition, the defendant complains about potential hearsay regarding Smith’s

testimony. As discussed above, the government does not intend to seek to introduce

impermissible hearsay, but may seek to introduce testimony that is non-hearsay (i.e. not

offered for its truth) or that falls within an exception to the rule against hearsay (e.g. effect

of the listener).

                                           Motion in Limine 3

   In his third motion in limine, the defense seeks to exclude evidence that James Litton

either prescribed medication for himself or for his family under Rules 401 and 403. First,


                                               3
 Case 2:19-cr-20083-SHL Document 98 Filed 04/09/21 Page 4 of 6                PageID 218




“the relevance threshold is very low under Rule 401. And . . . the government is permitted

to build an incremental case. And simply because the evidence may not prove the crime

or prove this crime does not mean, necessarily, that the evidence is irrelevant.” United

States v. Whittington, 455 F.3d 736, 739 (6th Cir. 2006) (quoting the district court). Given

the charges, that defendant Litton conspired to distribute controlled substances outside

the scope of professional practice, the individuals to whom Litton prescribed is relevant,

including if he were prescribing substances to himself or to his family. Moreover, it would

neither be misleading or confusing for the jury to hear that Litton provided these

prescriptions, to the extent they were included on any prescription records in the

evidence.

                                    Motion in Limine 4

       Defendant’s fourth motion in limine seeks to exclude a pharmacy technician, who

filled some of Litton’s prescriptions, from testifying about the amount of opioids Litton

wrote in comparison to others. A pharmacy technician with first-hand knowledge of

Litton’s prescriptions can testify about his or her observations with respect to the facts at

issue in a case. Indeed, such pharmacy technician testimony would fall squarely within

the bounds of non-expert testimony under Federal Rule of Evidence 701. For example,

a treating physician could testify about care that he or she provided, without being an

expert. See Krutko v. Franklin Cty., Ohio, No. 2:11-CV-610, 2016 WL 455397, at *4 (S.D.

Ohio Feb. 5, 2016) (citing Fielden v. CSX Transp., Inc., 482 F.3d 866, 871 (6th Cir. 2007)

(“The Sixth Circuit has held that an expert report ‘is not required when a treating physician

testifies within a permissive core on issues pertaining to treatment, based on what he or




                                             4
  Case 2:19-cr-20083-SHL Document 98 Filed 04/09/21 Page 5 of 6             PageID 219




she learned through actual treatment and from the plaintiff's records up to and including

that treatment’”).

       In United States v. Jones, 825 F. App'x 335, 343 (6th Cir. 2020), the Sixth Circuit

held that the district court did not abuse its discretion by admitting certain opinion

testimony by a pharmacy technician, who also had one year of pharmacy school. The

court reasoned that the witness could not be characterized as “an expert in lay witness

clothing” and that the witness reached his opinion using “’a process of reasoning familiar

in everyday life’ rather than ‘reasoning which can be mastered only by specialists in the

field’” (internal citation omitted). Id.


                                           Motion in Limine 5

       Defendant Litton’s fifth motion in limine seeks to exclude relevant evidence that is

specifically alleged in the indictment. Contrary to Litton’s assertion that the Board

Investigation is irrelevant, the Tennessee Board of Nursing undertook this investigation

during the indictment period and the corresponding documents are evidence of Litton’s

knowledge, notice, and efforts to conceal the crimes for which he is charged. Indeed,

Paragraph 19 of First Superseding Indictment in this matter specifically alleges, “On or

around May 2, 2017, JAMES LITTON, in order to conceal the existence of the conspiracy,

made numerous false statements to an investigator from the Tennessee Department of

Health” and provides examples of the false statements he made during the Board

Investigation.

       Moreover, documents and statements offered as evidence from the Board

investigation may be offered for non-hearsay purposes, or under an exception. For

example, such evidence may be offered to show their effect on the Defendant. And the

                                              5
 Case 2:19-cr-20083-SHL Document 98 Filed 04/09/21 Page 6 of 6               PageID 220




Defendant’s statements themselves, when offered by the government, are not hearsay

under Federal Rule of Evidence 801(d)(2).



       WHEREFORE Defendant’s Motions in Limine should be DENIED.

                                          Respectfully Submitted,

                                          By:            /s/ Jillian Willis _______
                                                 Jillian Willis
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Criminal Division, Fraud Section




                               CERTIFICATE OF SERVICE

       On April 9, 2021, I served a copy of this document by electronically filing it on the

Court’s electronic filing system.


                                                 /s/ Jillian Willis    _______
                                                 JILLIAN WILLIS
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Criminal Division, Fraud Section




                                             6
